DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed April 20, 2022.  Claims 2, 4, and 12-49 are canceled from consideration.  Claims 1, 3, 5-11, and 50-55 are pending review in this correspondence. 

Response to Amendment
	Rejection of claims 23-25, 28-30, 32-34, and 36 as being anticipated by Takii et al (US 2001/0055545 A1) is withdrawn in view of applicant’s claim cancelations.
	
Allowable Subject Matter
Claims 1, 3, 5-11, and 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the magnetic separator of claim 1, specifically the inclusion of at least one of a beam or a third wall extending between the inwardly facing surface of the first sidewall and the inwardly facing surface of the second sidewall.  Additionally, there closest cited prior art of reference fails to disclose or fairly teach the magnetic separator of claim 53, specifically the inclusion of a non-magnetic support rack configured to hold the at least one container and dimensioned for insertion through the first opening to position the at least one container between the first and second magnetic field generating elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        April 25, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796